Conviction is for theft of a hog, punishment being two years in the penitentiary.
The term of court at which appellant was tried adjourned on the 22nd day of December. The motion for new trial was overruled and notice of appeal given on the 8th day of December, at which time the court entered an order granting appellant ninety days from "adjournment" of court to file his statement of facts. Under the provision of Sub-division 5, Art. 760, C. C. P. the time for filing statement of facts can not be extended beyond ninety days from the time "notice of appeal" is given. The state's attorney calls our attention to the fact that the statement of facts in the present case was not filed in the lower court until the 25th day of March, which was one hundred and seven days after notice of appeal, and ninety four days after the adjournment of court. The statement of facts can not be considered.
No bills of exception are brought forward.
The judgment is affirmed.
Affirmed.